     Case 2:18-cr-00279 Document 216 Filed 03/02/21 Page 1 of 4 PageID #: 1977




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                           CRIMINAL ACTION NO. 2:18-cr-00279-01

CURTIS WATSON,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


        The Court has reviewed the Defendant’s Notice and Application for Order Allowing

Contact with Members of the Jury (Document 212) and the Response by the United States to

Defendant’s Application for Order Allowing Contact with Members of the Jury (Document 215).

        The Defendant seeks an order permitting contact with jurors from his January 28–30, 2020

trial regarding an exhibit containing text message exchanges. He asserts that the exhibit contained

reference to a death, which was not discussed in the witness testimony. The exhibit was redacted

before the jury began deliberations, but the unredacted reference was visible when the exhibit was

published to the jury during the witness testimony. He argues that “the text message referring to

a death in the published Exhibit 16-D affected his substantial rights and affected the outcome of

the proceedings”. He seeks contact with jurors to show that “the jury convicted him based upon

the prejudice created by the publication of the unredacted Exhibit 16-D.” (Def.’s Mot. at 2.)

        The United States points out that the unredacted exhibit references an OD, or overdose, but

not a death. It notes that the issue was addressed during trial. The exhibit was provided to the
   Case 2:18-cr-00279 Document 216 Filed 03/02/21 Page 2 of 4 PageID #: 1978




Defendant prior to trial and was introduced and published without objection. After the parties

agreed to redact reference to the overdose, the Defendant’s counsel indicated that he did not believe

the second page, on which the overdose reference appears, had been displayed to the jury, and the

Court noted that the exhibit had displayed only briefly. The redacted version was provided to the

jury for deliberations. The United States contends that the Defendant’s motion is untimely and

procedurally improper because the ultimate goal is presumably a new trial, which must be

requested within 14 days after the verdict absent newly discovered evidence. It argues that the

Defendant has not, and could not, show due diligence to excuse the delay of more than a year. In

addition, it argues that the reference to an overdose would have had no impact on the Defendant’s

misidentification defense.

         Rule 606(b)(2)(A) of the Federal Rules of Evidence provides that “A juror may testify

about whether extraneous prejudicial information was improperly brought to the jury’s attention.”

Fed. R. Evid. 606(b)(2)(A). Because the reference to an overdose contained in text messages

between the Defendant and a witness was neither extraneous nor unfairly prejudicial, the Court

finds that contact with the jurors to determine whether they noticed the reference is unwarranted.

The challenged exhibit consists of a series of messages between a witness and the Defendant, 1

regarding a law enforcement action to search the home from which drugs were distributed, arrest

certain individuals, and seize evidence.            The messages include discussion of who had been

arrested, what evidence had been seized, and what prompted the search. In the message at issue,

the witness states: “No they came because two people OD one in Kroger parking lot and the other




1 As the United States notes, the Defendant’s trial defense was that he was not the person identified by witnesses
and co-conspirators as the drug supplier, who was known by the nickname “Low.”
                                                          2
   Case 2:18-cr-00279 Document 216 Filed 03/02/21 Page 3 of 4 PageID #: 1979




at the hospital someone had told where they got it from.” (US Ex. 16(d), att’d as Ex. A, Doc.

215-1.)

          Although counsel for the Defendant and for the United States commendably agreed to

redact evidence of the overdose, the Rules of Evidence do not require such evidence to be

excluded. It is common knowledge that controlled substances, including the heroin, fentanyl, and

oxycodone distributed by the Defendant, can cause drug overdoses, sometimes leading to deaths.

A brief reference to a drug overdose in a drug distribution case, should any jurors have seen the

text message, would not be unduly prejudicial.

          Even if the Defendant were able to show that the contested evidence should have been

excluded and was seen by jurors, he would be unable to demonstrate that a brief reference to an

overdose influenced the jury’s verdict, given the weight of the evidence and the nature of the

defense offered. “It is well-settled that a criminal defendant is entitled to a fair trial, not a perfect

one.” United States v. Lighty, 616 F.3d 321, 336 (4th Cir. 2010). The minor imperfection cited

by the Defendant would not be sufficient to warrant a new trial even if a juror reported awareness

of the text message discussing an OD.

          In addition, as the United States notes, any motion for a new trial would be untimely. The

Defendant was aware of the possibility that the contested text message had been visible to the jury

at the time it occurred, on January 29, 2020. The purported error went unchallenged both before

and after the jury deliberated and returned a verdict until more than a year later. Rule 33(b)(2)

requires a motion for a new trial to be filed within 14 days after the verdict.

          In short, the jury’s responses to an inquiry regarding Exhibit 16-D could not alter the guilty

verdict. Therefore, after careful consideration, the Court ORDERS that the Defendant’s Notice


                                                    3
   Case 2:18-cr-00279 Document 216 Filed 03/02/21 Page 4 of 4 PageID #: 1980




and Application for Order Allowing Contact with Members of the Jury (Document 212) be

DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          March 2, 2021




                                                 4
